DETAILED ACTION
1.	REASONS FOR ALLOWANCE:	Claims 1-6, 8-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-18 and 20 are allowable because Arikawa et al (Pub. No.: US 2020/0044737), Swanson et al (Pub. No.: US 2014/0126902), and Graves et al (Pub. No.: US 2015/0301321), takes alone or in combination, fails to teach wherein each said telescope is separately arranged in association with: a respective wavefront detector to determine a wavefront of said received light directed to it by the respective telescope; a respective steerable reflector unit including a deformable mirror controllable to deform according to said determined wavefront such that said received light is reflected by the deformable mirror with a modified wavefront; and a respective optical signal receiver for generating receiver signals in response to received optical signals and comprising an optical fibre wherein the steerable reflector unit is steerable to input said received light with said modified wavefront into said optical fibre for reception by the optical signal receiver; wherein the optical communications receiver further comprises a coherent combiner unit arranged to receive a plurality of receiver signals simultaneously from said plurality of optical signal receivers and to coherently combine said plurality of receiver signals to produce a combined signal therewith, and wherein at least one of the deformable mirrors comprises a reflective surface having a plurality of optical apertures extending through the reflective surface, wherein each aperture is in optical communication with the respective wavefront detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636